        Case 1:19-cv-01728-CAP Document 36 Filed 10/22/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SIMON CLOPTON and           )
MOLLY AECK,                 )
                            )
          Plaintiffs,       )
                            )
     v.                     )   DOCKET NO.: 1:19-cv-01728-CAP
                            )
BIRD RIDES, INC. d/b/a BIRD )
                            )
          Defendant.        )
__________________________________________________________________

                      PLAINTIFFS’ NOTICE OF FILING

      COME NOW Plaintiffs Simon Clopton and Molly Aeck and give notice that

they will be manually filing a copy of the video of the January 11, 2019 incident in

support of Plaintiffs’ Motion to Compel Discovery from Defendant by delivering a

copy of the video to the Clerk’s office on a compact disc. This video depicts the

scooter ridden by Plaintiff Simon Clopton that is the subject of Plaintiffs’ Motion

to Compel Discovery from Defendant.

      Respectfully submitted this 22nd day of October, 2019.

                                             /s/ Louis Levenson
                                             LOUIS LEVENSON
                                             Georgia Bar No. 447938
                                             GEORGE LOTT
                                             Georgia Bar No. 820219
                                             Attorneys for Plaintiffs
                                         1
      Case 1:19-cv-01728-CAP Document 36 Filed 10/22/19 Page 2 of 4




LEVENSON & ASSOCIATES
125 Broad Street, SW
Atlanta, Georgia 30303
(404) 659-5000
(404) 659-1355 facsimile
Louis@levensonlaw.com
George@levensonlaw.com




                                   2
        Case 1:19-cv-01728-CAP Document 36 Filed 10/22/19 Page 3 of 4




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I have this day served a copy of the within and

foregoing PLAINTIFFS’ NOTICE OF FILING via the Court’s CM/ECF system

and through the United States mail upon:

Jeffrey P. Raasch
Vernis & Bowling of Atlanta, LLC
30 Perimeter Park Drive, Suite 200
Atlanta, Georgia 30341

      Respectfully submitted this 22nd day of October, 2019.


                                               /s/ Louis Levenson
                                               LOUIS LEVENSON
                                               Georgia Bar No. 447938
                                               GEORGE LOTT
                                               Georgia Bar No. 820219
                                               Attorneys for Plaintiffs
LEVENSON & ASSOCIATES
125 Broad Street, SW
Atlanta, Georgia 30303
(404) 659-5000
(404) 659-1355 facsimile
Louis@levensonlaw.com
George@levensonlaw.com




                                           3
        Case 1:19-cv-01728-CAP Document 36 Filed 10/22/19 Page 4 of 4




                           FONT CERTIFICATION

      Pursuant to Local Rule 7.1(D), the undersigned counsel for Plaintiffs Simon

Clopton and Molly Aeck certifies that this pleading has been prepared in Times

New Roman, 14-point type, which is of the font selections approved by the Court

in Local Rule 5.1(B).

      Respectfully submitted this 22nd day of October, 2019.


                                            /s/ Louis Levenson
                                            LOUIS LEVENSON
                                            Georgia Bar No. 447938
                                            GEORGE LOTT
                                            Georgia Bar No. 820219
                                            Attorneys for Plaintiffs
LEVENSON & ASSOCIATES
125 Broad Street, SW
Atlanta, Georgia 30303
(404) 659-5000
(404) 659-1355 facsimile
Louis@levensonlaw.com
George@levensonlaw.com




                                        4
